Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to amendment filed 8/25/2021. Claims 41-45 & 47-65 are pending.

Response to Arguments
Applicant's arguments filed 8/25 have been fully considered but they are not persuasive. 
103
Regarding Hanes in view of Silfvast does not teach or suggest the claim amendment “the user profile comprising indications of “an implicit viewing preference and an explicit viewing preference for the user” in claim 41 (similarly, claims 53 and 63)
In response: Reference Hanes discloses the above claim limitation. The term “implicit” viewing preference is broad. In the absence of a definition for the implicit and the explicit viewing preferences, the scope of the claim appears to be ambiguous. Under BRI, an implicit viewing preference could refer to a context, an environment, an existing or a hidden entity, etc. Secondly, paragraph [0020] as cited in the Remarks describes creation of a user profile. However, the claim does not appear to recite an automatic creation step. Further, in Hanes, plurality of data (e.g., blogs) can be viewed as inferred information. In this office action the implicit viewing preference is mapped to the background image and the explicit viewing preference is mapped to the content for the user’s interface.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-58 and 60-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanes (US 20120030596), hereinafter Hanes, in view of Silfvast et al. (US 20080301750), hereinafter Silfvast.

41. An apparatus comprising: a processing component (Hanes: e.g., Fig 1, block 100); 
a display interface coupled to the processing component (Hanes: e.g.,  Fig 1, a  display device couple to the processing component); and 
a memory coupled to the processing component, the memory to store a personalization module executable by the processing component, the personalization module, when executed by the processing component (Hanes: e.g., Fig 1, block 110, the interface application is an example of a personalization module), cause the processing component to: 
Hanes: e.g., [0045], Fig 4, block 420, authenticating or identifying a user  to access media including web pages); 
retrieve a user profile associated with the user from a user profile database, the user profile comprising indications of an implicit viewing preference and an explicit viewing preference for the user (Hanes: e.g., [0019], Fig 1, retrieving a user profile from a profile storage, where a background image is an example of an implicit viewing preference and an icon or content is an example of an explicit viewing preference); 
select, based in part on the user profile, a plurality of media objects for multiple heterogeneous media sources accessible by the media processing device (Hanes: e.g.,  [0017], [0019], [0027], selecting the content including text or videos identified in the user profile from multiple media applications for display, where media or sources are an example of heterogeneous media sources); 
retrieve Hanes: e.g.,  [0027], retrieving media files for the contents interprets retrieving media objects); 
generate a custom user interface view to include the plurality of media objects Hanes: e.g.,  [0019], [0030], rendering an interface to include background and content including news and videos interprets generating a custom user interface view to include the plurality of media objects); and 
send the custom user interface to an output device via the display interface (Hanes: e.g.,  [0012], Fig 1, sending the created user interface via the interface application for display on the display device). 
Silfvast: e.g., [0203], [0204], retrieving programming information and displaying captured programming information to the viewer). Hanes teaches retrieving and updating content for display. The term “content” in Hanes is inclusive and refers to diverse types of media, sources, text and information for display. It would have been obvious for one of ordinary skill in the art at the time of invention to combine Silfvast with Hanes to improve the user interface with various types of information in Hanes.

42. The apparatus of claim 41,  the personalization module, when executed by the processing component, cause the processing component to identify the user of the media processing device based at least in part on user information recognition, viewing pattern recognition, device recognition, biometric recognition, visual recognition, or audio recognition (Hanes: e.g., [0045], authenticating users with facial recognition). 

43. The apparatus of claim 41, the personalization module, when executed by the processing component, cause the processing component to retrieve a set of user preferences from the user profile, the set of user preferences including a user preference for a media source from the multiple heterogeneous media sources accessible by the media processing device (Hanes: e.g., [0026], [0027], determination of the background image, icons and specified contents from multiple media sources 

44. The apparatus of claim 43, the set of user preferences including a user preference for a media object from the media source from the multiple heterogeneous media sources accessible by the media processing device (Hanes: e.g., [0027], media files including videos from the content sources). 

45. The apparatus of claim 43, the set of user preferences including a user preference for a media content interface available for the media processing device (Hanes: e.g., [0037], locating and loading user preferences of contents in the user interface). 

47. The apparatus of claim 41, the personalization module, when executed by the processing component, cause the processing component to select the plurality of media objects for multiple heterogeneous media sources accessible by the media processing device based in part on the implicit viewing preferences and the explicit viewing preferences (Hanes: e.g., [0026][0027], rendering the user interface to organize icons and content and determine image background based on the user profile including the implicit and explicit viewing preferences).

Hanes: e.g., [0027], a webpage or news source is an example of a media source, where a device to access webpages are an example of a device). 

49. The apparatus of claim 41, the media information comprising application information, item information, file information, media content interface information, device connection information, device information, media source information, program information, or programming channel information (Silfvast: e.g., [0203], programming information).

50. The apparatus of claim 41, the personalization module, when executed by the processing component, cause the processing component to: retrieve Hanes: e.g., [0019], [0027], [0067], determining for interface the content including objects, such as, videos interprets retrieving selected media objects);  select a portion of the retrieved Hanes: e.g., [0026], [0027], determining content and background interprets selecting a user interface background for the selected media objects); and generate the custom user interface view with the user interface background, the set of media objects, and Hanes: e.g., [0019], [0027], [0067], generating the user interface with the Silfvast: [0203], retrieving programming information) and the custom user interface view with associated media information (Silfvast: [0204], displaying to viewers the programming information).

51. The apparatus of claim 41, the personalization module, when executed by the processing component, cause the processing component to retrieve Hanes: e.g., Fig 1, [0019], [0026], the user in reface module causing to retrieve information from the user profiles to generate the interface). Hanes does not expressly disclose, but Silfvast discloses “advertising” in “advertising information from a media source of the multiple heterogeneous media sources accessible by the media processing device based on an advertising preference stored in the user profile” (Silfvast: e.g., [0212], advertising campaign for audio or visual programming content). Nonetheless, target advertisement is well known.  It would have been obvious for one of ordinary skill in the art at the time of invention to combine Silfvast with Hanes to include this feature in Hanes.


Silfvast: e.g., [0212], selecting programming content, where [0212], advertising information with audio or visual programming content interprets custom user interface view with the set of media objects, associated media information, and advertising information). 

53. The claim is substantially the same as claim 41 and therefore, rejected for the same reason.

54. The claim is substantially the same as claim 42 and therefore, rejected for the same reason.

55. The method of claim 54, comprising retrieving a set of user preferences from the user profile, the set of user preferences including at least one of: a user preference for a media source from the multiple heterogeneous media sources accessible by the media processing device; a user preference for a media object from a media source from the multiple heterogeneous media sources accessible by the media processing device; a user preference for an application associated with a media source from the multiple heterogeneous media sources accessible by the media processing device; a user preference for an electronic device accessible by the media processing device; and a user preference for a media content interface available for the media processing device Hanes: e.g., [0026], [0027], determination of the background image, icons and specified contents from multiple media sources including webpages, blogs based on the user profile with devices to access webpages interprets a user preference for a media source from the multiple heterogeneous media sources accessible by the media processing device). 

56. The method of claim 55, comprising selecting the set of media objects for the multiple heterogeneous media sources accessible by the media processing device based on the user profile, the set of media objects including a media object for an application, an item from an application, a file for an application, a media content interface, a device connection, a device, a media source, a program for a media source, or a programming channel for a media source (Silfvast: e.g., [0203], programming information). 

57. The method of claim 55, comprising selecting the set of media objects for the multiple heterogeneous media sources accessible by the media processing device based on the user profile, the set of media objects including a media object comprising a hyperlink for an application, an item from an application, a file for an application, a media content interface, a device connection, a device, a media source, a program for a media source, or a programming channel for a media source (Hanes: e.g., [0027], video is an example of an item from an application). 

Hanes: e.g., [0019], [0027], [0067], determining for interface the content including objects, such as, videos interprets retrieving selected media objects); selecting a portion of the retrieved media information for a user interface background for the selected media objects (Hanes: e.g., [0026], [0027], determining content and background interprets selecting a user interface background for the selected media objects); and generating the custom user interface view with the user interface background, the set of media objects, and associated media information (Hanes: e.g., [0019], [0027], [0067], generating the user interface with the background image to be the background of the interface and content including information interprets generating the custom user interface view with the user interface background, icons and the content). Silvfast discloses retrieving “media information” (Silfvast: [0203], retrieving programming information) and interface view with associated media information (Silfvast: [0204], displaying the programming information). 

60. The method of claim 55, comprising retrieving advertising information from a media source of the multiple heterogeneous media sources accessible by the media processing device based on an advertising preference stored in the user profile (Silfvast: e.g., [0212], advertising campaign for audio or visual programming content). Nonetheless, target advertisement is well known.  It would have been obvious for one of ordinary skill in the art at the time of invention to combine Silfvast with Hanes to include this feature in Hanes.


(Silfvast: e.g., [0204], displaying the programming information and [0223] video or audio program content with advertising promotion).

62. The method of claim 55, comprising presenting the custom user interface view on an electronic display (Hanes: e.g., Fig 3, block 330, display), . 

63. The claim is substantially the same as claim 41 and therefore, rejected for the same reason. In addition, Hanes discloses “present the custom user interface view on an electronic display” (Hanes: e.g., [0012], Fig 1, displaying the created user interface on the display device)

64. The article comprising a non-transitory computer-readable storage medium containing instructions of claim 63, the instructions when executed by the processor, enable the processor to retrieve a set of user preferences from the user profile, the set of user preferences including at least one of: a user preference for a media source from the multiple heterogeneous media sources accessible by the media processing device;  a user preference for a media object from a media source from the multiple heterogeneous media sources accessible by the media processing device; a user preference for an application associated with a media source from the multiple heterogeneous media sources accessible by the media processing device; a user preference for an electronic device accessible by the media processing device; and a Hanes: e.g., [0026], [0027], determination of the background image, icons and specified contents from multiple media sources including webpages, blogs based on the user profile with devices to access webpages interprets a user preference for a media source from the multiple heterogeneous media sources accessible by the media processing device). 

65. The article comprising a non-transitory computer-readable storage medium containing instructions of claim 64, the instructions when executed by the processor, enable the processor to: retrieve media information for one or more of the selected media objects (Hanes: e.g., [0019], [0027], [0067], determining for interface the content including objects, such as, videos interprets retrieving selected media objects); select a portion of the retrieved media information for a user interface background for the selected media objects  (Hanes: e.g., [0026], [0027], determining content and background interprets selecting a user interface background for the selected media objects); and generate the custom user interface view with the user interface background, the set of media objects, and associated media information (Hanes: e.g., [0019], [0027], [0067], generating the user interface with the background image to be the background of the interface and content including information interprets generating the custom user interface view with the user interface background, icons and the content). Silvfast discloses retrieving “media information” (Silfvast: [0203], retrieving programming information) and interface view with associated media information (Silfvast: [0204], displaying the programming information). 
Claim Objections
Claim 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reference Clanton, III et al. (US 5524195) teaches animating items on the background of an interface via touch and thus, does not teach “comprising animating the selected portion of the retrieved media information to form an animated user interface background”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
  
 /LI WU CHANG/ Primary Examiner, Art Unit 2124                                                                                                                                                                                                       September 11, 2021